Per Curiam.
The bill of complaint was filed by Warren E. Sammis, trustee for Cathérine Mahling and Solomon Mayer and by Catherine Mahling and Solomon Mayer, to foreclose a mortgage given to secure a bond. It sets out that the bond and mortgage were assigned by deed in writing to Warren E. Sammis, trustee for Catherine Mahling and Solomon Mayer.
The ground of demurrer is that the bili fails to show the creation and nature of the trust.
We think it was properly overruled.
Where the title is vested by deed in a person named as trustee, the title vests in the person named. He may file a bill to foreclose, and may, in the bill, as in this case, declare that he is trustee for persons named, and join them as co-complainants. In such case a demurrer is frivolous.
The order of the court below will be affirmed.
For affirmance—The Chiee-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Voorhees, Minturn, Kalisch, Bogert, Vredenburgh, Vroom, Congdon, White, Treaoy —15.
For reversal—None.